Citation Nr: 0740372	
Decision Date: 12/21/07    Archive Date: 01/02/08

DOCKET NO.  03-34 686A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and wife


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from January 1947 to 
February 1967.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida (RO), which denied the benefit sought on 
appeal.  When this case was previously before the Board of 
Veterans' Appeals (BVA or Board) in August 2005, it was 
remanded for additional development.  The case is now before 
the Board for final appellate consideration.


FINDINGS OF FACT

1.  The veteran was exposed to acoustic trauma while on 
active duty.  

2.  The competent medical evidence demonstrates that it is at 
least as likely as not that the veteran's current bilateral 
hearing loss is due to active duty.  

3.  The competent medical evidence demonstrates that it is at 
least as likely as not that the veteran's current tinnitus is 
due to active duty.  


CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss is 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.304 (2007).

2.  Service connection for tinnitus is warranted.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In 
this case, the Board is granting in full the benefits sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not 
be further discussed.  

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110.  Service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies at 500, 
1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; 
when the auditory thresholds for at least three of the 
frequencies at 500, 1000, 2000, 3000, and 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385 (2007).

The requirements for service connection for hearing loss as 
defined in 38 C.F.R. § 3.385 need not be shown by the results 
of audiometric testing during a claimant's period of active 
military service in order for service connection to be 
granted.  The United States Court of Appeals for Veterans 
Claims (Court) has held that 38 C.F.R. § 3.385 does not 
necessarily preclude service connection for hearing loss that 
first met the regulation's requirements after service.  
Although hearing loss, as defined by 38 C.F.R. § 3.385, is 
not shown in service or at separation from service, service 
connection can be established if medical evidence shows it is 
actually due to incidents during service.  Hensley v. Brown, 
5 Vet. App. 155 (1993).

In the current case, the veteran seeks service connection for 
bilateral hearing loss and tinnitus.  In correspondence to VA 
and during a November 2004 hearing before the undersigned 
Board member, the veteran asserts that during his 20-years of 
service he was exposed to a great deal of acoustic trauma 
while flying in uninsulated aircraft and working near flight 
lines where aircraft engines were being run-up for 
maintenance and in preparation for regular flight.  While 
stationed in Massachusetts, he often had to fly in airplanes 
to perform work at other bases.  He notes that his main duty 
was installing communications gear in hangers, along flight 
lines, and by aircraft ramps and runways.  His occupation 
routinely exposed him to hazardous noise from turned up 
aircraft on aircraft ramps.  He was often exposed to the loud 
noises of both "recip" and jet engines.  He had no 
protective equipment.  He also operated and worked near very 
loud power generators.  He stated that his postservice 
employment was a school teacher of handicapped children and 
included no loud noise.  

The veteran's service personnel records show that he worked 
in communications.  His DD 214s provide military occupational 
specialties consistent with his testimony, such as telephone 
and telegraph.  In light of these records, the Board finds 
that the veteran's testimony is credible evidence that he was 
exposed to acoustic trauma during his 20 years of active 
duty.  

The veteran has also contended that his hearing loss was 
apparent ever since he left active duty.  During the November 
2004 hearing, the veteran's wife testified that she married 
the veteran in 1965, toward the end of his military career.  
She testified that she had noticed his hearing disintegrate 
since that time.

The Board is aware that when a condition may be diagnosed by 
its unique and readily identifiable features, the presence of 
the disorder is not a determination "medical in nature" and 
is capable of lay observation.  In such cases, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether that evidence 
supports a finding of service incurrence and continuity of 
symptomatology sufficient to establish service connection.  
See Barr v. Nicholson, 21 Vet. App. 303 (2007). 

The Court has also held that lay testimony is competent to 
establish the presence of observable symptomatology and "may 
provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007). 

In the current case, the Board finds that the testimony by 
the veteran and his wife is competent evidence that the 
veteran has experienced bilateral hearing loss since 
separation from active duty.  

The veteran's service medical records include the report of 
the veteran's 1966 separation medical examination.  Pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
00
10
10
20
LEFT
10
00
10
10
10

The report of a 1967 VA examination is negative for pertinent 
complaints, symptoms, findings or diagnoses.  An April 1982 
VA examination was conducted in connection with complaints of 
lower back pain.  The examination report provides that 
hearing loss was not noted.  However, no findings pertinent 
to the veteran's hearing were presented and an audiology 
examination was not conducted.  The observation that the 
veteran had no hearing loss appears incidental to the purpose 
of the examination report, which was to address the veteran's 
lumbosacral spine.  

An August 2001 private report from a private board certified 
otalaryngologist provides that the veteran had a history of 
significant noise exposure, from a variety of sources and 
without hearing protection, while in the Air Force for 20 
years.  The veteran had a significant decline in his hearing 
and a slight bit of tinnitus.  An attached audiometric 
examination was noted to reveal bilateral sensorineural 
hearing loss.  The private otalaryngologist stated that the 
veteran's current hearing loss and tinnitus were as likely as 
not a result of exposure to a high noise environment while on 
active duty with the Air Force.  

The Board finds that this private medical opinion is 
competent and probative evidence in support of the veteran's 
claim.  The opinion is offered by a specialist physician and 
is based on an account of inservice noise exposure that the 
Board accepts and finds accurate.  VA cannot reject a medical 
opinion simply because it is based on a history supplied by 
the veteran and that the critical question is whether that 
history was accurate.  Kowalski v. Nicholson, 19 Vet. App. 
171 (2005); see, e. g., Coburn v. Nicholson, 19 Vet. App. 
427, 432 (2006) (reliance on a veteran's statement renders a 
medical report incredible only if the Board rejects the 
statements of the veteran).  

The report of a March 2002 VA audio examination provides that 
the examiner reviewed the veteran's claims file.  She 
observed that an audio test conducted in September 1966 
reflected hearing sensitivity within normal limits 
bilaterally.  An August 2002 audio evaluation showed a 
bilateral mild to moderate hearing loss.  She observed the 
veteran's reported inservice noise exposure and noted he 
denied post-service noise exposure at work or from hobbies.  

On examination, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
40
30
40
55
LEFT
45
45
45
50
60

Speech recognition scores were 92 percent on the right at 70 
dB and 92 percent on the left at 75 dB.  These results show 
bilateral hearing loss for VA purposes.  38 C.F.R. § 3.385.  

The VA examiner summarized that the audio tests revealed a 
bilateral mild to profound sensorineural hearing loss.  She 
again pointed out that the veteran had hearing sensitivity 
within normal limits approximately 5 months prior to 
separation, as shown by a September 1966 audio examination.  
She expressed the opinion that the changes in his hearing 
sensitivity after his retirement examination were not related 
to exposure to hazardous noise while on active duty, but more 
than likely were due to the effects of presbycusis or other 
etiologies.  Additionally, the veteran reported that he began 
to notice the tinnitus within the past 2 to 3 years.  

The Board observes that this VA opinion is based in large 
part on the veteran's negative separation audiogram.  
Nevertheless, even if hearing loss is not shown in service or 
at separation, service connection can be established if 
medical evidence shows it is actually due to incidents during 
service.  Hensley, supra.

The report of an April 2002 VA examination for ear diseases 
provides that the examiner was unable to locate the September 
26, 1956 (sic) separation examination report.  The VA 
examiner reviewed the veteran's complaints and history, as 
well as the March 2002 VA audio results.  The diagnosis was 
moderate loss of hearing in speech ranges with severe loss in 
the high frequencies.  The veteran claimed to have had 
hearing loss related to hazardous noise exposure that was 
apparently not confirmed by audiometry conducted at 
separation.  The examiner noted that he could not personally 
find this report in the veteran's claims file, but that this 
was reported in the report of the March 2002 VA audio 
examination.  The veteran did indeed have loss of hearing in 
the high frequency, which resulted in his tinnitus.  The 
examiner stated that it was difficult for him to ascertain 
whether the veteran's hearing loss was related to normal 
prsbycusis or to the hazardous noise exposure while in the 
military for 20 years.  The audiogram done in 1966 at the 
approximate time of his discharge would certainly be a 
relevant document to help determine whether the claim was 
involved with the noise exposure during the veteran's Air 
Force active duty.  

The Board finds it significant that while this VA report 
observes that the veteran's negative separation audiogram 
would be relevant if available, the report does not conclude 
that such negative findings would be determinative to the 
issue of etiology.

The Board also finds it significant that while each of the 
two VA examiners purport to have included a review of the 
veteran's claims file, neither actually address the positive 
opinion from the private otalaryngologist, or explains why it 
is incorrect.

In light of the foregoing, the Board finds that the medical 
opinions for and against the veteran's claims are probative 
and credible.  Therefore, the Board finds that the overall 
evidence of record is in equipoise as to whether the veteran 
currently has bilateral hearing loss and tinnitus as a result 
of active duty.  As such, the Board will apply the benefit-
of-the-doubt doctrine in awarding service connection for 
bilateral hearing loss and tinnitus. 


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.




____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


